Citation Nr: 1613060	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  13-11 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for hernia surgical scar.

2.  Entitlement to service connection for a gastrointestinal disability, to include hiatal hernia, gastritis, and gastroesophageal reflux disease (GERD), and to include as secondary to hernia surgical scar.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1956 to November 1957, and he had additional service in the Army Reserves.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a scar that is related to a hernia surgery, which reports he had in service in July, August, or September 1957 when stationed in Virginia.  See e.g., August 2010 Veteran statement; June 1994 VA treatment record (Veteran reported umbilical hernia surgery in service with uncomplicated recovery).  Prior to the appeal period, remote surgical scars at the midline abdomen were noted.  See June 1994 VA treatment record. 

The Veteran also contends that he has a gastrointestinal disability that began in service and has continued since service or is secondary to hernia surgical scar.   See December 2009 claim.  The Veteran reports that his gastrointestinal disability was treated while on active duty and then at VA beginning in 2009.  See February 2010 Veteran statement (Veteran denies private treatment during the period from active duty until he began VA treatment for gastrointestinal disability).  The Veteran has been diagnosed with multiple gastrointestinal disabilities during the appeal period.  See September 2011 VA treatment record (noting GERD); July 2012 VA gastroenterology clinic note (noting gastritis and hiatal hernia).  The Veteran should be afforded a VA examination regarding the nature and etiology of hernia surgical scar and a gastrointestinal disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).     

The record shows that the RO made attempts to obtain the Veteran's service treatment records and that such records are unavailable due to fire.  See e.g., November 2011 Formal Finding of Unavailability of Service Treatment Records.  However, attempts should be made to obtain the Veteran's in-patient clinical hospital records from Fort Myers, Virginia from July 1957 to September 1957.  38 C.F.R. § 3.159; see generally O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  Attempts should also be made to obtain the Veteran's complete service personnel records.  Id.  Also, the Veteran reported that he receives disability benefits from the Social Security Administration (SSA).  See November 2008 VA social work note.  SSA records pertaining to the Veteran's claim for disability benefits should be obtained.  See 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Please contact the Veteran and request that he provide information as to any outstanding records relevant to hernia surgical scar and a gastrointestinal disability.  Request that he submit or authorize the release of any outstanding non-VA records.  Attempts should be made to obtain identified records.  All attempts to fulfill this development should be documented in the claims file. 


2. Please request, directly from the Social Security Administration, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file. 

3. Please make attempts to obtain the clinical records pertaining to hospitalization of the Veteran at Fort Myers, Virginia from July 1957 to September 1957.  See August 2010 Veteran statement; November 2010 Form 3101 Request for Information (showing that only records in July 1957 were requested; the response was a question asking for the Veteran's exact artillery unit); DD-214 and service personnel records associated with the claims file (showing the Veteran's exact artillery unit).

All attempts to fulfill this development should be documented in the claims file.    

4. Please request copies of all of the Veteran's complete service personnel records.  If any of these records are found to be unavailable, this should be specifically noted in the claims file.

5. If, after continued efforts to obtain any of the above Federal records, the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The appellant must then be given an opportunity to respond.

6. Please obtain outstanding relevant VA treatment records, to include records from October 2013 to present. 

7. Afterwards, please schedule the Veteran for VA examinations to determine the nature and etiology of hernia surgery scar and a gastrointestinal disability.  Make the claims file available to the examiner for review of the case.  The examiner should review all records associated with the claims file (including Virtual VA and VBMS) and should note that this case review took place.  

a. Please address whether the Veteran has hernia surgical scar during the current appeal period (December 2009 to present).  See e.g., June 1994 VA treatment record (Veteran reported umbilical hernia surgery in service with uncomplicated recovery; noting scarring at the midline of the abdomen).  If there is a hernia surgical scar, pleas provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that it had its onset in service or is etiologically related to service.

b. Please address the nature and diagnosis(es) of the Veteran's gastrointestinal disability at any during the current appeal period (December 2009 to present).   

The examiner's attention is invited to the diagnoses of GERD, gastritis, and hiatal hernia.  See e.g., September 2011 VA treatment record; July 2012 VA gastroenterology clinic note; July 2012 letter from the VA gastroenterology clinic.



c. Please provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that a gastrointestinal disability had its onset in service or is etiologically related to service.

The examiner's attention is invited to the Veteran's report that he has stomach symptoms that began in service and that have continued since service, and the Veteran's report that he had an umbilical hernia surgery in service.  

d. If a gastrointestinal disability is not related to service, the examiner is asked to provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such gastrointestinal disability was caused by hernia surgical scar. 

If a gastrointestinal disability is not related to service and was not caused by an in-service hernia and/or hernia surgical scar, then provide an opinion as to whether it is at least as likely as not (probability of 50 percent) that such gastrointestinal disability was aggravated (i.e., permanently worsened) beyond the natural progress by hernia surgical scar.

If aggravation is found, the examiner should address the following medical issues:  a.  the baseline manifestations of a gastrointestinal disability found prior to aggravation; and b. the increased manifestations which, in the examiner's opinion, are proximately due to hernia surgical scar.   



The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment to corroborate the Veteran's reports cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed disability. 

8. Afterwards, please readjudicate the claims on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




